DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1, 6, and 9 are  objected to because of the following informalities: claims recite the limitation “foldable”, while referring to the end product (i.e., electronic speaker device”).  This produces ambiguity, since it’s not clear whether the act of folding was actually performed or not. The aforementioned limitation is open-ended, which just suggests or makes optional. A language that suggests or makes optional but does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (MPEP 2103(I)(C ) and MPEP 2111.04). It has been held that the open-ended recitations stating that an element is capable to perform a function are not the positive limitations but only require the ability to so perform.  They do not constitute a limitation in any patentable sense.  See In re Hutchison, 69 USPQ 138.
Appropriate corrections are required. Applicant must use positive and definitive limitations instead of the open-ended ones (e.g., “folded”, etc., see claim 15).
Furthermore, claim 1 recites relative terminology “generally” and “substantially” (ll. 2-5 and 7-8), which produce indefiniteness (e.g., “generally oblate spheroid shell”, i.e. to which degree the “shell” is “oblate” ?; “substantially elliptical”, i.e., to which degree the component is  elliptical ?; “substantially planar”, i.e., to which degree the component is planar ? Are the non-planar components are also included ?, etc.).
Appropriate corrections are required. Applicant must use positive and definitive limitations, e.g., “planar”, “elliptical”, “oblate”, etc.
Furthermore, claim 14 recites limitations “one or more audio-amplifier inductors”, which lack proper antecedent basis. Also, the claim is incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: between said “inductors” and the remaining structure of the apparatus. The claim should be amended accordingly in order to properly positively set forth said “inductors” (e.g., see claim 4). 
Furthermore, in claim 15, line 10 it appears that “at” is omitted between “between the” and “least one”.
Appropriate corrections are required. Applicant’s cooperation is requested in correcting of any additional errors and informalities of which Applicant may become aware in the claims.

Allowable Subject Matter

Claims 1-20 would be allowed upon obviation of the objections as explained above.
The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the apparatus as recited in the independent claims 1 and 15, and at least in part, because claim 1 recites the limitations: “an acoustic waveguide, the acoustic waveguide generally planar and having a first shape that is substantially elliptical; a printed circuit board including a system-on-chip integrated circuit device and a memory integrated circuit device, the printed circuit board generally planar and having a second shape that is substantially elliptical; and a passive thermal-control system to transfer heat generated by the system-on-chip integrated circuit device and the memory integrated circuit device to the housing component, the passive thermal-control system comprising: a first heat spreader in thermal contact with the printed circuit board; a second heat spreader in thermal contact with the system-on-chip integrated circuit device and the memory integrated circuit device; and a third heat spreader in thermal contact with the acoustic waveguide, the third heat spreader foldable along a portion of a perimeter of the acoustic waveguide to enable the third heat spreader to be in thermal contact with two opposing surfaces/sides of the acoustic waveguide”, and claim 15 recites the limitations: “an acoustic waveguide, the acoustic waveguide including a heat spreader folded along a portion of a perimeter of the acoustic waveguide such that different portions of the heat spreader are in thermal contact with opposing surfaces of the acoustic waveguide; an electromagnetic interference shield, the electromagnetic interference shield attached to the printed circuit board and having an interior perimeter surrounding the at least one integrated circuit device; a first thermal interface material, the first thermal interface material: located between the least one integrated circuit device and a first portion of the heat spreader; and in thermal contact with the least one integrated circuit device and the first portion of the heat spreader; and a second thermal interface material, the second thermal interface material: located between the electromagnetic interference shield and a second portion of heat spreader; and in thermal contact with the electromagnetic interference shield and the second portion of the heat spreader”.
The aforementioned limitations in combination with all remaining limitations of the respective claims 1 and 15 are believed to render said claims 1 and 15 and all claims depending therefrom allowable over the prior art of record taken alone or in combination.
US 2019/0104640 to Chang et al. (cited in IDS) discloses an apparatus comprising: a printed circuit board (see figure 3, the RF PCB 212 and the lower PCB 224), the printed circuit board generally circular about a central axis and populated with one or more integrated circuit devices (see paragraph [0024]); a thermal-control system (see figure 3, the mid-spreader 220 and the bottom heat sink assembly 228) to transfer heat generated by the one or more integrated circuit devices to a housing component of the apparatus for external dissipation, the thermal-control system (see paragraphs [0024]-[0028]) comprising: a heat sink (see figure 3, the bottom heat sink 228), the heat sink generally cylindrical and centered about the central axis, the heat sink including an interior disk-like body that is substantially orthogonal to the central axis and in
thermal contact with at least one of the one or more integrated circuit devices (see figure 3); a first heat spreader (see figure 3, the thermal pad 216; see also paragraph [0024]: “The electrically insulating shields 222, 226 may also hold thermal pads that provide thermal heat conduction for the components on the power PCB 224”), the first heat spreader generally planar (see figure 3) attached to a first surface of the interior disk like body; and a heat shield (see figure 3, the heat sink assembly 210; see also paragraph [0024]: “The antenna or heat sink assembly 210 can operate as a heat shield and/or antenna”), the heat shield facing a second surface of the interior disk-like body that is opposite the first surface (see figure 3).
	Chang et al. does not disclose: an acoustic waveguide, the acoustic waveguide generally planar and having a first shape that is substantially elliptical; a printed circuit board including a system-on-chip integrated circuit device and a memory integrated circuit device, the printed circuit board generally planar and having a second shape that is substantially elliptical; and a passive thermal-control system to transfer heat generated by the system-on-chip integrated circuit device and the memory integrated circuit device to the housing component, the passive thermal-control system comprising: a first heat spreader in thermal contact with the printed circuit board; a second heat spreader in thermal contact with the system-on-chip integrated circuit device and the memory integrated circuit device; and a third heat spreader in thermal contact with the acoustic waveguide, the third heat spreader foldable along a portion of a perimeter of the acoustic waveguide to enable the third heat spreader to be in thermal contact with two opposing surfaces/sides of the acoustic waveguide, as recited in claim 1 of the instant application. 
Further, Chang et al. does not disclose: an acoustic waveguide, the acoustic waveguide including a heat spreader folded along a portion of a perimeter of the acoustic waveguide such that different portions of the heat spreader are in thermal contact with opposing surfaces of the acoustic waveguide; an electromagnetic interference shield, the electromagnetic interference shield attached to the printed circuit board and having an interior perimeter surrounding the at least one integrated circuit device; a first thermal interface material, the first thermal interface material: located between the least one integrated circuit device and a first portion of the heat spreader; and in thermal contact with the least one integrated circuit device and the first portion of the heat spreader; and a second thermal interface material, the second thermal interface material: located between the electromagnetic interference shield and a second portion of heat spreader; and in thermal contact with the electromagnetic interference shield and the second portion of the heat spreader, as recited in claim 15 of the instant application.
	The remaining prior art references made of record teach various passive cooling arrangement with heat spreaders and heat sinks for  cooling electronic assemblies.
	None of the prior art references of record, taken alone or in combination, are believed to render the present invention unpatentable as claimed.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

This application is in condition for allowance except for the formal matters as explained above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/ interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835